                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


TROY SMITH, individually and on
behalf of all others similarly
situated,

      Plaintiff,

v.                                               Case No. 3:18-cv-1011-J-32JRK

COSTA DEL MAR, INC., a Florida
corporation,

      Defendant.




                                      ORDER

      This case is before the Court on Defendant Costa Del Mar, Inc.’s

Unopposed Amended Motion to Seal Exhibits to Plaintiff’s Motion for Class

Certification. (Doc. 42).

      Defendant wishes to seal three categories of exhibits attached to

Plaintiff’s   motion    for   class   certification:   (i)   confidential   internal

communications, internal presentations, and reports addressing valuable

proprietary issues, including brand development and strategy, marketing

materials, business operations, and financial information; (ii) communications

reflecting certain specifics of Defendant’s confidential agreement with one of its
largest customers; and (iii) a confidential settlement agreement between

Defendant and a non-party to this action. Defendant has provided a detailed

description of the type of documents and their contents in the motion to seal.

       The public has “a common-law right to inspect and copy judicial records

and public documents.” In re Alexander Grant & Co. Litig., 820 F.2d 352, 355

(11th Cir. 1987) (per curiam) (citations omitted). The public’s right of access to

judicial records may be overcome, however, by a showing of good cause by the

party seeking protection. See Chicago Tribune Co. v. Bridgestone/Firestone,

Inc., 263 F.3d 1304, 1313 (11th Cir. 2001); see also Romero v. Drummond Co.,

480 F.3d 1234, 1245 (11th Cir. 2007). Good cause “generally signifies a sound

basis or legitimate need to take judicial action.” In re Alexander, 820 F.2d at

356.

       If good cause has been shown, the court must then balance the interest in

obtaining access to the information against the interest in keeping the

information confidential. Chicago Tribune Co., 263 F.3d at 1313. In balancing

these interests:

             courts consider, among other factors, whether allowing
             access would impair court functions or harm legitimate
             privacy interests, the degree of and likelihood of injury
             if made public, the reliability of the information,
             whether there will be an opportunity to respond to the
             information, whether the information concerns public
             officials or public concerns, and the availability of a less
             onerous alternative to sealing the documents.



                                          2
Romero, 480 F.3d at 1246 (citations omitted). Moreover, even in the absence of

any challenge to sealing the information, the court, as “the primary

representative of the public interest in the judicial process,” is duty-bound “to

review any request to seal the record (or part of it) [and] may not rubber stamp

a stipulation to seal the record.” Estate of Martin Luther King, Jr., Inc. v. CBS,

Inc., 184 F. Supp. 2d 1353, 1363 (N.D. Ga. 2002).

      To aid the court in its review, Local Rule 1.09 requires any motion to seal

to provide:

              (i) an identification and description of each item
              proposed for sealing; (ii) the reason that filing each item
              is necessary; (iii) the reason that sealing each item is
              necessary; (iv) the reason that a means other than
              sealing is unavailable or unsatisfactory to preserve the
              interest advanced by the movant in support of the seal;
              (v) a statement of the proposed duration of the seal; and
              (vi) a memorandum of legal authority supporting the
              seal.

M.D. Fla. R. 1.09(a).

      “‘Good cause is established by the moving party when disclosure will

cause the party to suffer a clearly defined and serious injury.’” NXP B.V. v.

Research In Motion, Ltd., No. 6:12–cv–498–Orl–22TBS, 2013 WL 4402833, *2

(M.D. Fla. Aug.15, 2013) (quoting Vista India, Inc. v. Raaga, LLC, No. 07–1262,

2008 WL 834399, *2 (D.N.J. Mar. 27, 2009)). “A party’s privacy or proprietary

interest in information sometimes overcomes the interest of the public in

accessing the information.” Romero, 480 F.3d at 1246.


                                          3
        Upon due consideration, the Court finds that allowing public access to the

information Defendant seeks to file under seal could harm Defendant’s

legitimate privacy and proprietary interests, and there is no less restrictive

method available to protect the information. Therefore, because it is unopposed

and there exists good cause, the motion to seal will be granted, and Plaintiff is

permitted to file the documents under seal. However, the Court will determine

later whether the items will remain under seal for the duration of the case.

        Accordingly, it is hereby

        ORDERED:

        1.    Defendant Costa Del Mar, Inc.’s Unopposed Amended Motion to

Seal Exhibits to Plaintiff’s Motion for Class Certification (Doc. 42) is

GRANTED.

        2.    Plaintiff shall mail or hand-deliver the materials to be filed under

seal to the Clerk. The documents will remain under seal for the duration of this

litigation or until further order of the Court.

        DONE AND ORDERED in Jacksonville, Florida the 11th day of July,

2019.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge



                                         4
sej
Copies:

Counsel of record




                    5
